           Case 2:19-cv-00482-MCE-AC Document 26 Filed 09/03/21 Page 1 of 4



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants, COUNTY OF SACRAMENTO
     (erroneously sued as Sacramento County Sheriff’s Department),
 6   SACRAMENTO COUNTY SHERIFF SCOTT JONES,
     DEPUTY COUCH, DEPUTY WINKEL, DEPUTY KENNEDY,
 7   DEPUTY SUTTER, DEPUTY CHHLANG, DEPUTY BLISS,
     AND DEPUTY QUACKENBUSH
 8
 9                            UNITED STATES DISTRICT COURT
10            EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
11
12   WILLIAM BERNAL AND CELIA BERNAL, )            Case No.: 2:19-cv-00482
                                       )           -MCE-AC
13              Plaintiffs,            )
                                       )           DEFENDANTS’ REQUEST TO EXCEED
14   vs.                               )           PAGE LIMIT REGARDING MOTION
                                       )           FOR SUMMARY JUDGMENT AND/OR
15   SACRAMENTO COUNTY SHERIFF’S       )           ADJUDICATION AND ORDER
     DEPARTMENT, SACRAMENTO COUNTY )
16   SHERIFF SCOTT JONES, SACRAMENTO )
     COUNTY SHERIFF DEPUTY COUCH,      )
17   SACRAMENTO COUNTY SHERIFF         )
     DEPUTY WINKEL, SACRAMENTO         )
18   COUNTY SHERIFF DEPUTY KENNEDY, )
     SACRAMENTO COUNTY SHERIFF         )
19   DEPUTY SUTTER, SACRAMENTO         )
     COUNTY SHERIFF DEPUTY CHHLANG, )
20   SACRAMENTO COUNTY SHERIFF         )
     DEPUTY BLISS, SACRAMENTO COUNTY )
21   SHERIFF DEPUTY QUACKENBUSH,       )
     SACRAMENTO COUNTY SHERIFF         )
22   DEPUTIES JOHN DOES #1 THROUGH 20, )
                                       )
23   RANCHO CORDOVA POLICE             )
     DEPARTMENT, RANCHO CORDOVA        )
24   POLICE DEPARTMENT EMPLOYEES       )
     JOHN DOES #21 THROUGH 40,         )
25                                     )
     FOLSOM POLICE DEPARTMENT,         )
26   FOLSOM POLICE OFFICER BRADSHAW, )
     FOLSOM POLICE DEPARTMENT          )
27   EMPLOYEES JOHN DOES #41 THROUGH )
     60.                               )
28                                     )
                Defendants.            )

          DEFENDANTS’ REQUEST TO EXCEED PAGE LIMIT REGARDING MOTION FOR SUMMARY
                       JUDGMENT AND/OR ADJUDICATION AND ORDER Page 1
            Case 2:19-cv-00482-MCE-AC Document 26 Filed 09/03/21 Page 2 of 4



 1          Defendants COUNTY OF SACRAMENTO (erroneously sued as Sacramento County

 2   Sheriff’s Department), SACRAMENTO COUNTY SHERIFF SCOTT JONES, DEPUTY

 3   COUCH, DEPUTY WINKEL, DEPUTY KENNEDY, DEPUTY SUTTER, DEPUTY

 4   CHHLANG, DEPUTY BLISS, AND DEPUTY QUACKENBUSH hereby apply for an order

 5   granting permission to exceed the twenty-page limit prescribed in the Court’s Scheduling Order

 6   dated March 18, 2019 (ECF 4) for their Motion for Summary Judgment and/or Adjudication.

 7          This matter is proceeding before Magistrate Judge Allison Claire and District Judge

 8   Morrison England. In accordance with Judge England’s standing information and Scheduling

 9   Order, a twenty-page limit is placed on all initial moving papers and oppositions, with replies

10   limited to ten pages. A party seeking to exceed the page limit is required to be made in writing

11   setting forth all reasons to exceed the page limit within seven days of the filing of the motion.

12   Good cause exists to exceed the page limitation because Defendants’ motion for summary

13   judgment must address twelve claims made against nine separate defendants.

14                                            BACKGROUND

15          Plaintiffs, Celia and William Bernal, proceed on their First Amended Complaint alleging

16   various constitutional violations, including excessive force, false arrest, as well as related state

17   law claims. (ECF No. 11.) The current deadline for dispositive motions is December 2, 2021.

18   (ECF Nos. 4, 22.) No trial date has been set. (ECF No. 4.) Defendants intend to file their

19   dispositive motion well in advance of the set deadline.

20                                              ARGUMENT

21          During the course of preparation of the motion, it has become apparent that more than

22   twenty pages is required in order to sufficiently address all arguments in the motion. Plaintiffs’

23   First Amended Complaint alleges twelve causes of action against nine separate defendants.

24   (ECF No. 11.) Each Plaintiff and Defendant played different roles and require separate argument

25   and analysis in the motion. Therefore, while all individual defendants and the Plaintiffs were

26   involved in the same interaction, the parties are not similarly situated as each’s actions relative to

27   the two Plaintiffs are different. In addition, qualified immunity arguments with respect to each
28   individual defendant will be required.


           DEFENDANTS’ REQUEST TO EXCEED PAGE LIMIT REGARDING MOTION FOR SUMMARY
                        JUDGMENT AND/OR ADJUDICATION AND ORDER Page 2
            Case 2:19-cv-00482-MCE-AC Document 26 Filed 09/03/21 Page 3 of 4



 1          Defendants’ counsel has attempted to meet and confer with Plaintiffs’ counsel as to an

 2   agreement for a page limit increase. (Declaration of Nicole Cahill (“Cahill Decl.”) ¶¶ 2, 3.)

 3   Plaintiffs’ counsel does not object to an increase to thirty pages for moving papers. (Cahill Decl.

 4   ¶ 3.) Defendants also do not object to allowing Plaintiffs thirty (30) pages in opposition. (Cahill

 5   Decl. ¶ 3.) The parties did not agree on an extension for reply. (Cahill Decl. ¶ 4.) Defendants

 6   therefore request that they be allowed up to thirty (30) pages for moving papers and fifteen (15)

 7   pages for reply. Defendants do not object to Plaintiffs being allotted thirty (30) pages for

 8   opposition.

 9
10   Dated: August 27, 2021                        LONGYEAR & LAVRA, LLP

11
12                                                 By:_/s/ Nicole M. Cahill_____________________
                                                          VAN LONGYEAR
13                                                        NICOLE M. CAHILL
14                                                        Attorneys for Defendants, County of
                                                          Sacramento (erroneously sued as
15                                                        Sacramento County Sheriff’s Department),
                                                          Sacramento County Sheriff Scott Jones,
16
                                                          Deputy Couch, Deputy Winkel, Deputy
17                                                        Kennedy, Deputy Sutter, Deputy Chhlang,
                                                          Deputy Bliss, and Deputy Quackenbush
18
19
20
21
22
23
24
25
26
27
28


          DEFENDANTS’ REQUEST TO EXCEED PAGE LIMIT REGARDING MOTION FOR SUMMARY
                       JUDGMENT AND/OR ADJUDICATION AND ORDER Page 3
           Case 2:19-cv-00482-MCE-AC Document 26 Filed 09/03/21 Page 4 of 4



 1                                           ORDER
 2
 3         Defendants by and through counsel have filed a Request to Exceed Page Limit Regarding

 4   Motion for Summary Judgment and/or Summary Adjudication (ECF No. 23). IT IS HEREBY

 5   ORDERED that defendants’ request is DENIED.

 6         IT IS SO ORDERED.

 7
 8         Dated: September 3, 2021

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         DEFENDANTS’ REQUEST TO EXCEED PAGE LIMIT REGARDING MOTION FOR SUMMARY
                      JUDGMENT AND/OR ADJUDICATION AND ORDER Page 4
